
	

113 HR 5505 IH: Clean Air, Strong Economies Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5505
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Olson (for himself, Mr. Latta, Mr. Shimkus, Mr. Weber of Texas, Mr. Cassidy, Mr. Flores, Mr. Smith of Texas, Mr. Hall, Mr. McClintock, Mr. Hultgren, Mr. Tipton, Mr. McKinley, Mr. Smith of Missouri, Mr. Jones, Mrs. Noem, Mrs. Lummis, Mr. Pompeo, Mr. Harper, Mr. Brady of Texas, Mr. Long, Mr. Johnson of Ohio, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To improve the establishment of any lower ground-level ozone standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Clean Air, Strong Economies Act.
		2.Ground-level ozone standardsNotwithstanding any other provision of law (including regulations), in promulgating a national
			 primary or secondary ambient air quality standard for ozone, the
			 Administrator of the Environmental Protection Agency—
			(1)shall not propose a national primary or secondary ambient air quality standard for ozone that is
			 lower than the standard established under section 50.15 of title 40, Code
			 of Federal Regulations (as in effect on January 1, 2014), until at least
			 85 percent of the counties that were nonattainment areas under that
			 standard as of January 1, 2014, achieve full compliance with that
			 standard;
			(2)shall only consider all or part of a county to be a nonattainment area under the standard on the
			 basis of direct air quality monitoring;
			(3)shall take into consideration feasibility and cost; and
			(4)shall include in the regulatory impact analysis for the proposed and final rule at least 1 analysis
			 that does not include any calculation of benefits resulting from reducing
			 emissions of any pollutant other than ozone.
			
